[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                                                    DEC 14, 2010
                    ____________________________
                                                     JOHN LEY
                                                       CLERK
                            No. 10-11387
                        Non-Argument Calendar
                    ____________________________

                  D.C. Docket No. 1:08-cv-00508-CG-B


STEPHANIE MCREVY,
SAMANTHA MULKEY,
                                                     Plaintiffs-Appellants,

                                  versus

STEPHEN BLAKE RYAN,

                                                     Defendant-Appellee.

                   ______________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                  ______________________________

                           (December 14, 2010)

Before BLACK, WILSON and HILL, Circuit Judges.
PER CURIAM:

      Stephanie McRevy and Samantha Mulkey appeal the denial of their motion

for a new trial and alternative motion for additur, claiming that the jury’s damage

award in this case was either inconsistent with the evidence or inadequate under

Alabama law. After a careful review of the record in this case and the briefs filed

on appeal, we conclude that the district court’s denial of these motions was

without reversible error.

      After a trial on appellants’ negligence claim against the defendant, the jury

returned a general verdict in favor of appellants and awarded each of them

damages in the amount of $5,000. Appellants assert that these awards were

entirely disproportionate to their injury, relying on a case that holds that the

amount of damages must be at least as high as the uncontradicted special damages,

as well as an amount sufficient to make any compensation for pain and suffering.

See Brown v. Foster, 636 So. 2d 468, 469 (Ala. Civ. App. 1994).

      In denying appellants’ post-trial motions, however, the district court held

that the evidence at trial as to the extent of appellants injuries and the amount of

their damages was conflicting. Therefore, he concluded that the amount of special

damages was not “uncontradicted.” Our review of the record supports this

conclusion. The opinion testimony of plaintiffs’ witnesses as to special damages

                                           2
including the extent of their injuries, causation of their medical conditions, and

other claims was vigorously questioned on cross-examination. The jury was not

required to credit all that was opined.

       Accordingly, the Brown case is inapposite and the district court’s

conclusion that the motions for new trial or for additur should be denied was not

error. See Hawkes v. Ayers, 537 F.2d 836, 837 (5th Cir. 1976).

      Accordingly, the denial of the motions for new trial or for additur is

      AFFIRMED.




                                          3